J-S64009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.B.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.M.B.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 121 WDA 2019

                 Appeal from the Order Dated January 4, 2019
      In the Court of Common Pleas of Bedford County Criminal Division at
                        No(s): CP-05-JV-0000032-2011


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                  FILED JULY 13, 2020

        A.M.B. appeals from the order that denied his motion to vacate his

involuntary commitment under the Court-Ordered Involuntary Treatment of




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S64009-19



Certain Sexually Violent Persons statute (“Act 21”)1 based on In re J.C., 2018

PA Super 335, (Pa. Super. 2018) (“J.C. I”)2. We affirm.

       On September 2, 2011, following an agreement by the parties, the

juvenile court found Appellant delinquent of committing acts that would

constitute indecent assault if committed by an adult.          The adjudication

stemmed from Appellant’s sexual assault of an intellectually disabled twenty-

six year old female. Appellant was committed to supervision.

       On February 20, 2014, the juvenile court held a preliminary Act 21

hearing because Appellant was approaching the age of twenty and was

expected to remain in placement at the time of his twentieth birthday.

Following the hearing, the juvenile court found that the Commonwealth

presented prima facie evidence that Appellant was in need of involuntary


____________________________________________


1 Act 21 directs a juvenile court to order involuntary inpatient treatment for a
sexually violent delinquent child (“SVDC”) if it finds, “by clear and convincing
evidence[,] that the person has a mental abnormality or personality disorder
which results in serious difficulty in controlling sexually violent behavior that
makes the person likely to engage in an act of sexual violence.” 42 Pa.C.S.
§ 6403(d). Once entered, the order is reviewed annually and may extend
indefinitely, as long as the person continues to meet the criteria for
involuntary inpatient treatment. See 42 Pa.C.S. § 6404. Upon release from
involuntary inpatient treatment, the individual must successfully complete one
year of involuntary outpatient treatment in order to comply with Act 21’s
treatment requirements. See 42 Pa.C.S. §§ 6404.1, 6404.2.

2 Approximately one month after the trial court denied Appellant’s motion, this
Court granted reargument en banc in this case and withdrew the J.C. I
opinion. Oral argument was held and, on May 13, 2020, the en banc court
issued its opinion reversing the decision of J.C. I. See In re J.C. ___ A.3d
___, 1391 WDA 2017, 2020 WL 2463048 (Pa.Super. May 13, 2020) (en banc)
(“J.C. II”).

                                           -2-
J-S64009-19



treatment under Act 21, and directed the Commonwealth to file a petition to

initiate Act 21 proceedings.

      On July 18, 2014, the trial court held an Act 21 hearing. Robert Stein,

Ph.D. testified for the Commonwealth.         He opined that Appellant had a

diagnosis of conduct disorder and should be involuntarily committed because

Appellant had a lengthy sex offending history with multiple victims, had failed

to achieve the basic prerequisites of treatment, and still struggled with coping

skills. N.T. Hearing, 7/13/14, at 10-11. Accordingly, Dr. Stein advised that

Appellant would have serious difficulty controlling his sexually dangerous

behavior if released and should remain involuntarily committed. Id. at 12.

The clinical services manager at Appellant’s secure placement facility also

testified for the Commonwealth, agreeing with Dr. Stein’s assessment that

Appellant’s treatment progress had been “very slow.” Id. at 30.

      Robert Wettstein, M.D. testified for Appellant.       He concluded that

Appellant   did   not   have   a   mental   abnormality   requiring   involuntary

commitment, but agreed that Appellant “certainly need[ed] to continue with

his treatment.” Id. at 49-51. Following the hearing, the trial court found by

clear and convincing evidence that Appellant had a mental abnormality or

permanent disorder which made him likely to engage in an act of sexual

violence. As a result, the court committed Appellant to one year of involuntary

sexual offender treatment pursuant to Act 21.

      Appellant filed a timely appeal challenging the sufficiency of the

evidence to support his classification as a SVDC. On August 25, 2015, this

                                      -3-
J-S64009-19



Court found that the record supported the trial court’s conclusions and

affirmed its order committing Appellant to involuntary treatment.               In the

interest   of   A.M.B.,    131   A.3d       103   (Pa.Super.   2015)       (unpublished

memorandum).

       Thereafter, the trial court conducted annual Act 21 review hearings,

entering orders on July 1, 2015, May 26, 2016, May 22, 2017, and June 21,

2018    re-committing     Appellant   for    an   additional   year   of    involuntary

commitment pursuant to Act 21. Appellant did not appeal any of these orders.

       On December 10, 2018, a panel of our Court published J.C. I, wherein

we found that Act 21 was unconstitutional.          In response, Appellant filed a

motion to vacate his SVDC designation and commitment. On January 4, 2019,

the trial court held a hearing on Appellant’s motion.           At the hearing, the

Commonwealth argued that the trial court should follow In re H.R., 196 A.3d

1059 (Pa.Super. 2018) (“H.R. I”), a Superior Court opinion finding Act 21

constitutional. N.T. Motions Hearing, 1/4/19, at 4-5. The trial court agreed

that H.R. I controlled unless and until the Superior Court en banc or the

Pennsylvania Supreme Court reversed it. Id. at 6. Therefore, the trial court

denied Appellant’s motion requesting a release from commitment. Id. at 6.

This appeal followed.

       Following a remand, both Appellant and the trial court have complied

with the mandates of Pa.R.A.P. 1925. Appellant raises the following issues for

our review:




                                        -4-
J-S64009-19


       1.     Whether the trial court erred when it denied Appellant’s
              motion to vacate order imposing [SVDC] designation and
              commitment pursuant to Act 21 by failing to apply the
              published opinion rendered by the Pennsylvania Superior
              Court in [J.C. I,] which found Act 21 to be unconstitutional
              as a whole?

       2.     Whether the trial court erred when it denied Appellant’s
              motion to vacate order imposing [SVDC] designation and
              commitment pursuant to Act 21 by failing to vacate its prior
              finding based upon clear and convincing evidence rather
              than proof beyond a reasonable doubt that Appellant met
              the criterial of a [SVDC]?

       3.     Whether the trial court erred when it failed to determine that
              42 Pa.C.S. § 6403(d) is unconstitutional on its face and
              violates the holdings and analysis in the line of cases;
              Alleyne v. United States, 570 U.S. 99 (2013), Apprendi
              v. New Jersey, 530 U.S. 466 (2000), Commonwealth v.
              Butler,    173    A.3d    1212   (Pa.Super.       2017)   and
              Commonwealth v. Muniz, 162 A.3d 1198 (Pa. 2017)?[3]

See Appellant’s brief at 7-8.4


____________________________________________


3 Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (holding that the
registration requirements of Pennsylvania’s Sex Offender Registration and
Notification Act (“SORNA”) constitute criminal punishment, such that their
retroactive application violates the ex post facto clauses of the United States
and Pennsylvania constitutions); Commonwealth v. Butler, 173 A.3d 1212,
1217-18 (Pa.Super. 2017) (“Butler I”) (citing Apprendi v. New Jersey, 530
U.S. 466 (2000) and Alleyne v. U.S., 570 U.S. 99 (2013) and applying Muniz
to the Sexually Violent Predator (“SVP”) assessments and finding that because
the SORNA registration requirements are punitive, a factual finding, such as
whether a defendant has a mental abnormality that makes him likely to
engage in predatory sexually violent offenses, must be made by the fact-finder
beyond a reasonable doubt).

4 While worded as individual issues, the argument section only contains one
argument, which Appellant then repeated in almost identical fashion two
times. See Appellant’s brief at 13-29. Accordingly, we have consolidated
Appellant’s issues into one claim attacking the constitutionality of Act 21 as
punitive.

                                           -5-
J-S64009-19


       Appellant alleges that Act 21 is punitive. Id. at 17, 22, 29. Therefore,

he maintains, the determination whether someone should be involuntarily

committed to inpatient treatment upon a clear and convincing evidentiary

standard is unconstitutional. Id. at 18, 23-24, 29. “[W]e recognize there is

a general presumption that all lawfully enacted statutes are constitutional. In

addition, as this case presents a question of law, our scope of review is plenary

and    we    review    the    lower    courts’   legal   determinations   de   novo.”

Commonwealth v. Muniz, 164 A.3d 1189, 1195 (Pa. 2017).

       After Appellant filed his appellate brief, our Supreme Court and an en

banc panel of this Court issued three decisions that are directly on point and

conflict with Appellant’s position. First, in Commonwealth v. Butler, 226

A.3d 972 (Pa. 2020) (“Butler II”), our Supreme Court reversed Butler I, a

case upon which Appellant relies to support his position.5          See Appellant’s

brief at 8, 17, 23, 24, 28. In overruling Butler I, our Supreme Court engaged




____________________________________________


5 As explained previously, in Butler I we held that the registration,
notification, and counseling requirements imposed upon SVPs under SORNA
amounted to punishment, such that SVP determinations must be found
beyond a reasonable doubt. Butler I, supra at 1216-17.




                                           -6-
J-S64009-19


in a detailed balancing of the Mendoza-Martinez6 factors. Butler II, supra

at 988-93. This analysis led it to conclude that the registration, notification,

and counseling requirements imposed upon SVPs were not punitive under

SORNA. Id. at 992-93. Since these additional requirements placed on SVPs

were not punitive, SORNA’s requirement that the trial court determine

whether an offender is an SVP by a preponderance of the evidence remained

constitutionally sound.7 Id. at 993.

       Next, our Supreme Court issued In re H.R., 227 A.3d 316, 318 (Pa.

2020) (“H.R. II”), which affirmed our decision in H.R. I that the Act 21

mechanism for determining whether an individual is a SVDC did not constitute

criminal punishment. See H.R. I, supra at 1065. After acknowledging the


____________________________________________


6The Mendoza-Martinez factors are as follows: whether the statute involves
an affirmative disability or restraint; (2) whether the sanction has been
historically regarded as punishment; (3) whether the statute comes into play
only on a finding of scienter; (4) whether the operation of the statute
promotes the traditional aims of punishment; (5) whether the behavior to
which the statute applies is already a crime; (6) whether there is an
alternative purpose to which the statute may be rationally connected; and (7)
whether the statute is excessive in relation to the alternative purpose
assigned. See Muniz, supra at 1210-17 (discussing Kennedy v. Mendoza-
Martinez, 372 U.S. 144 (1963)).

7 On February 21, 2018, following Muniz and Butler I, the Pennsylvania
General Assembly amended SORNA. See Act of Feb. 21, 2018, P.L. 27, No.
10 (HB 631 of 2017; “Act 10”). Thereafter, our Governor signed new
legislation striking the Act 10 amendments and reenacting several SORNA
provisions. See Act of June 12, 2018, P.L. 140, No. 29 (HB 1952 of 2018;
“Act 29”); see also 42 Pa.C.S. § 9799.51(b)(4) (explaining that the
legislature amended SORNA in order to comply with Muniz and Butler I).
Therefore, the Butler II Court reviewed the amended version of SORNA. See
Butler II, supra at 981 n.11.

                                           -7-
J-S64009-19


limited precedential value of Muniz, due to the heightened safety concerns

and the irrelevance of the SORNA Subchapter H requirements in the SVDC

context, the H.R. II Court nonetheless applied the analytic structure of the

Butler II Court. H.R. II, supra at 330-31. Accordingly, the Court applied

the Mendoza-Martinez factors to Act 21 in order to determine if it was

punitive in intent or effect. Id. at 331-35. Ultimately, the Court found that

only the first factor weighed in favor of deeming Act 21 punitive, and all other

factors balanced in favor of finding the statute non-punitive. Id. Our High

Court explained the reasoning behind its decision as follows:

      Despite the fact that Act 21 imposes obvious affirmative
      disabilities or restraints upon SVDCs, our review of the remaining
      Mendoza-Martinez factors leads to the conclusion [that] the
      statutory scheme is not punitive in intent or effect. Act 21
      provides treatment to SVDCs rather than imposing restrictions
      that were historically considered punishment, and does not
      promote the typically punitive goals of deterrence and retribution.
      Furthermore, Act 21 protects the public from SVDCs, who have
      never been convicted of a crime, but are subject to the statutory
      restrictions because they are dangerously mentally ill. Lastly, Act
      21, including the 2011 amendments, cannot be said to be
      excessive in light of the danger posed to the public by SVDCs.
      Based on all of the above, we conclude that Act 21 does not
      constitute criminal punishment.

Id. at 335. Next, the Court reasoned that because the challenged provisions

of Act 21 do not constitute criminal punishment, the appellant’s due process

claim surrounding the burden of proof employed at SVDC hearings failed. Id.

Thus, the statute’s application of a clear and convincing evidentiary standard

for imposing its requirements passed constitutional muster.




                                     -8-
J-S64009-19


      As mentioned previously, this Court withdrew our J.C. I opinion and

submitted the case for en banc reargument. Ultimately, the en banc panel

applied the holding of H.R. II, reversing the outcome of J.C. I. See In re

J.C. ___ A.3d ___, 1391 WDA 2017, 2020 WL 2463048 (Pa.Super. May 13,

2020) (en banc). In doing so, we relied upon the analysis of H.R. II, that the

requirements of Act 21 are not punishment, and that the mechanism of

adjudicating SVDCs by a clear and convincing evidence standard does not run

afoul of the constitution. Id.

      Here, as in H.R. II and In re J.C., Appellant challenges the validity of

his SVDC status on the constitutional grounds that Act 21’s requirements

constitute punishment necessitating that all relevant factual findings are made

beyond a reasonable doubt. See Appellant’s brief at 18, 23-24, 29. In light

of the foregoing precedent, we disagree. Our Supreme Court has spoken on

this issue and its holding is fatal to Appellant’s position. Appellant has not

offered any additional analysis to persuade us otherwise.          Consequently,

Appellant’s constitutional challenges to Act 21 are meritless and the trial court

did not err by refusing to grant Appellant’s motion. As our Supreme Court

explained in H.R. II, Act 21 is not punitive.     Therefore, application of the

statute does not violate Appellant’s constitutional protections.

      Order affirmed.




                                      -9-
J-S64009-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2020




                          - 10 -